DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zuchowski et al. (US 5,024,521 A1; Zuchowski).
As of claim 1, Zuchowski teaches an image display apparatus [figs. 5, 6, 7], comprising: a display unit 50, 52 (projectors) [figs. 5, 6, 7] including a curved first screen 30 [figs. 5, 6, 7] and a curved second screen 32 [figs. 5, 6, 7], the first screen extending along a predetermined axis (shown with green arrows in fig. 5, 6, 7 below), the second screen 32 [figs. 5, 6, 7] having transparency (each screen operates in either a clear mode or a translucent mode) (col 5, lines 5-7) and being disposed in front of the first screen 30 [figs. 5, 6, 7] with a gap interposed there between (shown with fig. 5, 6, 7 below); and a projection unit 50, 52 [figs. 5, 6, 7] that includes an emitter that emits (col 2, lines 20-22), from a region on the predetermined axis [figs. 5, 6, 7], light for displaying a first image (16 by 50) [figs. 5, 6, 7] and a second image (20 by 52) [figs. 5, 6, 7] which is superimposed on the first image, projects the first image onto the first screen (16 by 

    PNG
    media_image1.png
    614
    732
    media_image1.png
    Greyscale

	As of claim 2, Zuchowski teaches the predetermined axis (shown with broken lines) extends through the gap between the first screen 30 [figs. 5, 6, 7] and the second screen 32 [figs. 5, 6, 7], and the projection unit 50, 52 [figs. 5, 6, 7] projects the first image 16 [figs. 5, 6, 7] and the second image 20 [figs. 5, 6, 7] along an optical path extending through the gap (the first film strip 12 would have a second frame 15 that is 
As of claim 10, Zuchowski teaches a display control unit 46 [fig 12] that controls display of the first image and the second image (via input gates 42, 44) [fig 12].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Zuchowski et al. (US 5,024,521 A1; Zuchowski) in view of WONG et al. (US 2016/0033855 A1; WONG).
Zuchowski teaches the invention as cited above except for the display unit includes a substantially tubular transparent base material having a curved cylindrical surface andSYP329465WO01 83 a transparent screen that is disposed on either one of an inner surface and an outer surface of the transparent base material.
WONG teaches a projection assembly [fig 2] having a substantially tubular transparent base material [0017] having a curved cylindrical surface 260 [fig 2] [0031] andSYP329465WO01 83a transparent screen [0017] that is disposed on either one of an inner surface and an outer surface of the transparent base material [0030]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the display unit includes a substantially tubular transparent base material having a curved cylindrical surface andSYP329465WO01 83 a transparent screen that is disposed on either one of an inner surface and an outer surface of the transparent base material as taught by WONG to the image display .
Claim 18 is rejected under 35 U.S.C. 103 as being un-patentable over Zuchowski et al. (US 5,024,521 A1; Zuchowski) in view of DAI (US 2011/0267588 A1).
Zuchowski teaches the invention as cited above except for the projection unit includes an optical unit that reflects or refracts the image light emitted from the emitter, projectsSYP329465WO01 86 the first image onto the first screen, and projects the second image onto the second screen.  
DAI teaches a projector 100 [fig 2] having an optical unit 161 (optical member) [fig 2] [0014] that reflects or refracts the image light emitted from the emitter (light emitter is an inherent property of a projector), projectsSYP329465WO01 86 the first image onto the first screen S1 [fig 2], and projects the second image onto the second screen S2 [fig 2] (moveable member 14 can be set in the light path of the lens 103 when the projector 100 projects view on the second screen S2, and further can be moved away from the light path of the lens 103 when the projector 100 projects view on the first screen S1) [0019].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the projection unit includes an optical unit that reflects or refracts the image light emitted from the emitter, projectsSYP329465WO01 86 the first image onto the first screen, and projects the second image onto the second screen as taught by DAI to the image display apparatus as disclosed by Zuchowski in order for directional adjustment of the projector is improved (DAI; [0020]). 
Claim 19 is rejected under 35 U.S.C. 103 as being un-patentable over Zuchowski et al. (US 5,024,521 A1; Zuchowski) in view of Kostrzewski et al. (US 2002/0034006 A1; Kostrzewski).
Zuchowski teaches the invention as cited above except for the display unit includes a screen using a diffractive optical element.
Kostrzewski teaches a three-dimensional display system 100 [fig 1a] having a screen 122 [fig 1a] using a diffractive optical element [0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the display unit includes a screen using a diffractive optical element as taught by Kostrzewski to the image display apparatus as disclosed by Zuchowski in order to provide a holographic screen and a projector that projects successive perspective images onto the holographic screen (Kostrzewski; [0013]).
Allowable Subject Matter
Claims 3, 5-9, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip 
As of claim 5, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent 
As of claim 6, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent 
As of claim 7, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent 
As of claim 8, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent 
As of claim 9, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent foreground screen 30 through the clear background screen 32. At the same time the 
As of claim 11, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent foreground screen 30 through the clear background screen 32. At the same time the first frame 14 is being projected, the corresponding first frame 15 on the second film 
Claims 12-14 are rejected as being dependent on claim 11.
As of claim 15, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having  two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent foreground screen 30 through the clear background screen 32. At the same time the 
Claims 16-17 are rejected as being dependent on claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kim (US 10591814 B2) teaches a synthetic image display device which includes a beam projector configured to project a first image; a screen on which the first image projected from the beam projector is formed; and a transparent display panel disposed so as to face the screen and configured to display a second image to be 
- Prior Art Candry et al. (US 20160088272 A1) teaches an immersive display system that includes screens configured to mitigate reduction in contrast ratio due at least in part to peripheral light incident on the screens. The immersive display system includes at least two screens and at least two projector systems. The screens have a multi-layered structure configured to selectively reflect light in a tailored polarization state. Adjacent screens can be configured to selectively reflect light in orthogonal polarization states. The projector systems can be configured to project video onto their respective screens with light in a suitable polarization state. The screens can be further configured to selectively reflect light within a plurality of tailored spectral bands, the spectral bands being different for respective screens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882